 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   PETER STROJNIK SR.,                             )   Case No.: 1:19-cv-01096 DAD JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO THE PLAINTIFF TO SHOW CAUSE
                                                     )   WHY SANCTIONS SHOULD NOT BE IMPOSED
13          v.                                       )   FOR THE FAILURE TO COMPLY WITH THE
14   JW WORLD ENTERPRISES, INC. BEST                 )   COURT’S ORDERS AND TO PROSECUTE THIS
     WESTERN BAKERSFIELD NORTH.,                     )   ACTION
15                                                   )
                    Defendant.                       )
16
17          On August 12, 2019, the plaintiff initiated this action related to alleged violations of the

18   Americans with Disabilities Act. (Doc. 1) The Court issued the summons on August 15, 2019 (Doc. 3)

19   and its order setting the mandatory scheduling conference to occur on November 1, 2019 (Doc. 4).

20   The plaintiff served the summons on September 6, 2019, but the defendant has not filed a responsive

21   pleading and the plaintiff has not sought default. Likewise, despite that the mandatory joint scheduling

22   conference report is due on November 5, 2019 (Doc. 4 at 2), the parties have not yet filed it.

23   Therefore, the Court ORDERS,

24          1.      No later than November 15, 2019, the plaintiff SHALL show cause why sanctions, up

25   to and including dismissal should not be imposed for the failure to prosecute this action and comply

26   with the Court’s orders. Alternatively, he may seek default;

27          2.      The scheduling conference is CONTINUED to December 11, 2019 at 9:00 a.m.

28   ///

                                                         1
 1            The plaintiff is advised that the failure to comply will result in sanctions as set forth
 2   above.
 3
 4   IT IS SO ORDERED.
 5      Dated:      November 5, 2019                           /s/ Jennifer L. Thurston
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
